 1
         HARRY M. DRANDELL, #109293
 2     NUTTALL COLEMAN & DRANDELL
                   2333 MERCED STREET
 3               FRESNO, CALIFORNIA 93721
                    PHONE (559) 233-2900
 4                   FAX (559) 485-3852


 5
     Attorneys for Defendant,
 6                  HENRY CEJA

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          Case No.: 1:18-CR-00222-LJO
11

12                   Plaintiff,
                                                        ORDER FOR RELEASE AND
13          v.                                          TRANSPORTATION OF DEFENDANT
                                                        TO POVERELLO HOUSE FRESNO
14
     HENRY CEJA,
15
                     Defendant.
16

17
            IT IS HEREBY ORDERED THAT;
18
            HENRY CEJA, Fresno County Sheriff’s JID #7080075, Booking #1832737, shall be
19
     released from the Fresno County Jail on September 4, 2019, at 6:00 a.m. to a representative of
20
     the POVERELLO HOUSE, to be transported directly to the POVERELLO HOUSE, located at
21
     412 F St, Fresno, CA 93706, for placement in their one year residential treatment program.
22

23
     IT IS SO ORDERED.
24

25      Dated:      August 22, 2019                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
26

27

28

                                                    1
